Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on August 16, 2021 in response to the Office Action of April 16, 2021 is acknowledged and has been entered. 
The objection to claim 15 is now withdrawn in view of the claim cancellation via Examiner’s amendment.
The rejections to claims 1-4, 6-15 and 17 under 35 U.S.C. 103 are now withdrawn in view of the claim amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Mr. Christopher Wheeler (Reg. No. 60,738) on September 07, 2021 with Applicant’s approval obtained on September 08, 2021. 

Amendments to the claims:
Claims 1 and 17 are amended to incorporate the previously identified allowable subject matter in claim 16. 
Claims 1-4, 6-14, and 16-19 are amended to clarify the claim language for minor informality and for avoiding potential indefiniteness issues. 
Claim 15 is cancelled.

Claim 1. A coordinate positioning apparatushaving an ultrasound probe mounted thereon, the ultrasound probe comprising:
		a transducer for transmitting and receiving ultrasound;
		a sensing tip acoustically coupled to the transducer and configured to contact and acoustically couple to an object to be inspected; and  
		an analyzer having a processor that is configured to analyze
		wherein the processor is configured to generate that is output from the ultrasound probe to the coordinate positioning apparatus when the processor determines a presence of a contact between [[that ]]the sensing tip and the surface of the object, the trigger signal being used to determine a position of one or more points on the surface of the object to be inspected.  
	
Claim 2. The coordinate positioning apparatus according to claim 1, wherein the transducer is arranged to periodically transmit an excitation pulse the excitation pulse being measured as a function of time to provide an amplitude scan. 
	
Claim 3. The coordinate positioning apparatus according to claim 2, wherein [[each ]]the amplitude scan comprises amplitude peaks relating to internal reflections of the ultrasound from within the probe, and the processor is configured to determine the presence of the contact
	
Claim 4. The coordinate positioning apparatus according to claim 2, wherein determining the presence of the contact 

	Claim 6. The coordinate positioning apparatus according to claim 1, wherein the processor determines a degree of acoustic coupling with the object by monitoring internal ultrasound reflections from the object as the sensing tip is moved into closer engagement with the object. 
Claim 7. The coordinate positioning apparatus according to claim 1, wherein the processor determines [[the ]]a thickness of the object from internal ultrasound reflections from the object.
	
Claim 8. The coordinate positioning apparatus according to claim 7, wherein the processor assesses the thickness of the object from successive reflections from [[the ]]a back wall of the object. 
	
Claim 9. The coordinate positioning apparatus according to claim 1, wherein the sensing tip comprises an elastically deformable material.  
	
Claim 10. The coordinate positioning apparatus according to claim 1, wherein the sensing tip is substantially spherical.   
	
Claim 11. The coordinate positioning apparatus according to claim 1, wherein the sensing tip comprises a self-lubricating material.  
	
Claim 12. The coordinate positioning apparatus according to claim 11, wherein the self-lubricating material comprises a hydrophilic elastomer sphere.
	Claim 13. The coordinate positioning apparatus according to claim 1, wherein the ultrasound probe further comprises a delay line. 
Claim 14. The coordinate positioning apparatus according to claim 1, wherein the ultrasound probe further comprises a base module that comprises the transducer and a coupling module that comprises the sensing tip, and
		

	Claim 16. A method of operating a pulse-echo ultrasound probe mounted to a coordinate positioning apparatus to acquire surface position measurements of an object to be inspected, the pulse-echo ultrasound probe comprising a transducer for transmitting and receiving ultrasound and a sensing tip acoustically coupled to the transducer, the method comprising: 
	using the coordinate positioning apparatus to move the sensing tip of the pulse-echo ultrasound probe into contact with the object to be inspected; and
	monitoring echoes of the received ultrasound for changes indicative of the contact with the object to be inspected, the changes indicative of the contact with the object to be inspected being used to determine a position of one or more points on [[the ]]a surface of the object to be inspected.  
	
Claim 17. A coordinate positioning apparatushaving an ultrasound probe mounted thereon, the ultrasound probe comprising:

		a sensing tip acoustically coupled to the transducer and configured to contact and acoustically couple to an object to be inspected; and  
		an analyzer having a processor configured to execute monitoring of echoes of an ultrasound signal received by the transducer for changes indicative of contact of the sensing tip with the object to be inspected, and configured to generate that is output from the ultrasound probe to the coordinate positioning apparatus when the processor determines from the changes indicative of the contact of the sensing tip with the object to be inspected that the sensing tip is in contact with [[the ]]a surface of the object, the trigger signal being used to determine a position of one or more points on the surface of the object to be inspected. 
	
Claim 18. The coordinate positioning apparatus according to claim 1, wherein the ultrasound probe is configured to operate in a touch trigger mode where the trigger signal is generated to determine the position of the one or points on the surface of the object to be inspected and an ultrasound measurement mode where the acoustic coupling is used for internal inspection of the object to be inspected.
	
Claim 19. The coordinate positioning apparatus according to claim 17, wherein the ultrasound probe is configured to operate in a touch trigger mode where the trigger signal is generated to determine the position of the one or points on the surface of the object to be inspected and an ultrasound measurement mode where the acoustic coupling is used for internal inspection of the object to be inspected.

Allowable Subject Matter
Claims 1-4, 6-14 and 16-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitations recited in claim 1 in regard to the features of “an analyzer having a processor configured to analyze an ultrasound signal received by the transducer and determine from the ultrasound signal received by the transducer a presence of a contact between the sensing tip and a surface of the object to be inspected; the processor is configured to generate a trigger signal that is output from the ultrasound probe to the coordinate positioning apparatus when the processor determines from the changes indicative of contact of the sensing tip with the object to be inspected that the sensing tip is in contact with the surface of the object, the trigger signal being used to determine a position of one or more points on the surface of the object to be inspected", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
The limitations recited in claim 16 in regard to the features of “monitoring echoes of the received ultrasound for changes indicative of contact with the object to be inspected, the changes indicative of contact with the object to be inspected being used 
The limitations recited in claim 17 in regard to the features of “an analyzer having a processor configured to execute monitoring of echoes of an ultrasound signal received by the transducer for changes indicative of contact of the sensing tip with the object to be inspected, and is configured to generate a trigger signal that is output from the ultrasound probe to the coordinate positioning apparatus when the processor determines from the changes indicative of contact of the sensing tip with the object to be inspected that the sensing tip is in contact with the surface of the object, the trigger signal being used to determine a position of one or more points on the surface of the object to be inspected", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
It is further noted that Applicant presented arguments in regard to the teaching of McMurtry for claims 1 and 17 on pages 7-11 of the response filed on August 16, 2021, which Examiner agrees with. Ferrari and McMurtry combined, though teaches that a trigger signal is generated, does not provide a clear teaching that the trigger signal is generated based on ultrasound signals. Nor do they, individually or combined, teach that the trigger signal is used for determining a position of one or more points on a surface of the object to be inspected.
Dependent claims 1-4, 6-14 and 18-19 are allowed at least by virtue of their respective dependency upon an allowable claim.


Hauck et al., US 2008/0071164 A1. This art discloses in [0012] measuring a tissue parameter at the distal end of the probe using a sensor at the distal end of the probe, calculating an amount of change in the measured tissue parameters between successive measurements thereof, and indicating a change in proximity or degree of contact between the probe and the tissue surface based upon the amount of change in the measured tissue parameter. The tissue parameter may be selected from the group consisting of…ultrasonic feedback. However, Hauck not teach or suggest that a trigger signal being generated when there is a contact, nor does Hauck teach or suggest that the trigger signal is used for determining a position of one or more points on a surface of the object to be inspected. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Primary Examiner, Art Unit 3793